DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6851728, Minami.
	In regards to claim 1, in Figures 1-9 and paragraphs detailing said figures, Minami discloses a pipe coupling assembly comprising: an annular body (5) having an outer surface and first and second inner diameter sections, the first inner diameter section being wider than the second inner diameter section; a rib (5a) extending around the first inner diameter section of the annular body and projecting radially inwardly therefrom; one or more teeth (7b) situated within the second inner diameter section and the one or more teeth each include a pair of angled surfaces projecting radially inwardly toward one another forming an edge for engaging a pipe and the one or more teeth projecting radially inwardly toward a central axis; a fitting (2) having a seat (2c) configured to engage end portion of the pipe; the fitting further having a radially outwardly facing groove (2d); and the annular body being configured to slide over the pipe to the extent that the rib in the annular body seats in the groove in the fitting.
	In regards to claim 2, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the annular body includes a third inner diameter section (between 5a and 5c), and wherein the third inner diameter section is wider than the second inner diameter section and smaller than the first inner diameter section.
In regards to claim 3, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the third inner diameter section is disposed between the first inner diameter section and the second inner diameter section.
	In regards to claim 4, in Figures 1-9 and paragraphs detailing said figures, Minami discloses a sealing member (6) including a body and a lip, and wherein the lip of the sealing member extends outwardly from the body and is received in the third inner diameter section of the body.
	In regards to claim 5, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the teeth are integrally formed to a surface of the second inner diameter section.
Note, integral is not necessarily restricted to one-piece article. In re Kohno (CCPA) 157 USPQ 275. Integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326.
	In regards to claim 6, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the teeth are integrally formed to a gripping ring.
Note, integral is not necessarily restricted to one-piece article. In re Kohno (CCPA) 157 USPQ 275. Integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326.
	In regards to claim 7, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the gripping ring is disposed within the second inner diameter section.
In regards to claim 10, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the rib extending around the first inner diameter section of the annular body is received into a groove formed in a fitting.
	In regards to claim 11, in Figures 1-9 and paragraphs detailing said figures, Minami discloses a pipe assembly comprising: a fitting defining an opening and having a radially outwardly facing groove extending around an end thereof, the fitting having a seat being configured to receive an end of a pipe; a coupling assembly disposed on the fitting and the pipe, the coupling assembling including an annular body, a rib, and teeth, the annular body having first and second inner diameter sections, the rib extending around the first inner diameter section and projecting radially inwardly, the teeth being situated within the second inner diameter section and the one or more teeth each include a pair of angled surfaces projecting radially inwardly toward one another to form an edge for engaging a pipe and the one or more teeth projecting radially inwardly to bite into the pipe; and the annular body being configured to slide over the pipe to the extent that the rib in the annular body engages the groove in the fitting.
	In regards to claim 12, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the annular body includes a third inner diameter section, and wherein the third inner diameter section is wider than the second inner diameter section and smaller than the first inner diameter section.
	In regards to claim 13, in Figures 1-9 and paragraphs detailing said figures, Minami discloses a sealing member including a body and a lip, and wherein the sealing member is sandwiched between the fitting and the pipe such that the lip is received within the third inner diameter section.
	In regards to claim 14, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the teeth are integrally formed to an inner diameter surface of the annular body.
	In regards to claim 15, in Figures 1-9 and paragraphs detailing said figures, Minami discloses the teeth are integrally formed to a gripping ring.

Claim(s) 1-3, 5, 7-12, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4807912, Maier.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Maier discloses a pipe coupling assembly comprising: an annular body (6) having an outer surface and first and second inner diameter sections, the first inner diameter section being wider than the second inner diameter section; a rib (8) extending around the first inner diameter section of the annular body and projecting radially inwardly therefrom; one or more teeth (10) situated within the second inner diameter section and the one or more teeth each include a pair of angled surfaces projecting radially inwardly toward one another forming an edge for engaging a pipe and the one or more teeth projecting radially inwardly toward a central axis; a fitting (3) having a seat (4) configured to engage end portion of the pipe; the fitting further having a radially outwardly facing groove (between the 9s); and the annular body being configured to slide over the pipe to the extent that the rib in the annular body seats in the groove in the fitting.
	In regards to claim 2, in Figures 1-2 and paragraphs detailing said figures, Maier discloses the annular body includes a third inner diameter section (between 8 and 10), and wherein the third inner diameter section is wider than the second inner diameter section and smaller than the first inner diameter section.
In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, Maier discloses the third inner diameter section is disposed between the first inner diameter section and the second inner diameter section.
	In regards to claim 5, in Figures 1-2and paragraphs detailing said figures, Maier discloses the teeth are integrally formed to a surface of the second inner diameter section.
Note, integral is not necessarily restricted to one-piece article. In re Kohno (CCPA) 157 USPQ 275. Integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326.
	In regards to claim 7, in Figures 1-2 and paragraphs detailing said figures, Maier discloses the gripping ring is disposed within the second inner diameter section.
	In regards to claim 8, in Figures 1-2 and paragraphs detailing said figures, Maier discloses the annular body includes a locking mechanism (14, 15) integrally formed to the outer surface thereof.
In regards to claim 9, in Figures 1-2 and paragraphs detailing said figures, Maier discloses a fastener is configured to actuate the locking mechanism from an unlocked state to a locked state to clamp the annular body around a pipe.
In regards to claim 10, in Figures 1-2 and paragraphs detailing said figures, Maier discloses the rib extending around the first inner diameter section of the annular body is received into a groove formed in a fitting.
	In regards to claim 11, in Figures 1-2 and paragraphs detailing said figures, Maier discloses a pipe assembly comprising: a fitting defining an opening and having a radially outwardly facing groove extending around an end thereof, the fitting having a seat being configured to receive an end of a pipe; a coupling assembly disposed on the fitting and the pipe, the coupling assembling including an annular body, a rib, and teeth, the annular body having first and second inner diameter sections, the rib extending around the first inner diameter section and projecting radially inwardly, the teeth being situated within the second inner diameter section and the one or more teeth each include a pair of angled surfaces projecting radially inwardly toward one another to form an edge for engaging a pipe and the one or more teeth projecting radially inwardly to bite into the pipe; and the annular body being configured to slide over the pipe to the extent that the rib in the annular body engages the groove in the fitting.
	In regards to claim 12, in Figures 1-2 and paragraphs detailing said figures, Maier discloses the annular body includes a third inner diameter section, and wherein the third inner diameter section is wider than the second inner diameter section and smaller than the first inner diameter section.
	In regards to claim 16, in Figures 1-2 and paragraphs detailing said figures, Maier discloses a pipe assembly comprising: a fitting defining an opening and having a radially outwardly facing groove extending around an end thereof, the fitting having a circumferential seat being configured to receive an outer circumferential end of a pipe; the fitting further including a radially inwardly extending seat configured to engage an end of the pipe; a coupling assembly disposed on the fitting and the pipe, the coupling assembling including an annular body, a rib, the annular body having first and second inner diameter sections, the rib extending around the first inner diameter section and projecting radially inwardly, a series of teeth integrally formed as one piece with the second inner diameter section of the annular body and the teeth each include a pair of angled surfaces projecting radially inwardly toward one another to form an edge to bite into the pipe; the annular body being configured to slide over the pipe to the extent that the rib in the annular body seats in the groove in the fitting.
	In regards to claim 18, in Figures 1-2 and paragraphs detailing said figures, Maier discloses an inner circumferential wall of the fitting adjacent the seat being sealed to an outer circumferential wall of the pipe.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679